ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                )
                                              )
Henderson Contractors Corporation             )      ASBCA No. 61421-982
                                              )
Under Contract No. SP4702-14-C-0029           )

APPEARANCE FOR THE PETITIONER:                       Gregory D. Coleman, Esq.
                                                      Johnson Hopewell Coleman, LLC
                                                      Decatur, GA

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Matthew 0. Geary, Esq.
                                                      Trial Attorney
                                                      DLA Land and Maritime
                                                      Columbus, OH

                                ORDER OF DISMISSAL

        By letter dated 14 November 2017, the contractor filed a request for an order
pursuant to Board Rule l(a)(5) directing the contracting officer to render a decision on
the contractor's 23 January 2017 claim. The parties subsequently informed the Board
that they have settled this matter.

       By Order dated 2 February 2018, the Board informed the parties that it intends to
dismiss this petition unless either party objects within 14 days of the Order. The Board
received no objection from either party.

       Accordingly, this petition is dismissed.

       Dated: 27 February 2018




                                                   dministr 1ve Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61421-982, Petition ofHenderson
Contractors Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2